ACCEPTED
                                                                                                      06-14-00036-CV
                                                                                            SIXTH COURT OF APPEALS
                                                                                                 TEXARKANA, TEXAS
                                                                                                 1/15/2015 4:03:45 PM
                                                                                                      DEBBIE AUTREY
                                                                                                               CLERK

                        APPELLATE CASE NO. 06-14-00036-CV

FRANK KEATHLEY, INDIVIDUALLY                           IN THE COURT OF APPEALS
                                                                             FILED IN
AND DOING BUSINESS AS TOP SHELF                                       6th COURT OF APPEALS
ANTIQUES, APPELLANT                                                     TEXARKANA, TEXAS
                                                                      1/15/2015 4:03:45 PM
V.                                                     FOR   THE SIXTH DISTRICT
                                                                          DEBBIE AUTREY
                                                                              Clerk
J.J. INVESTMENT COMPANY, LTD.,
ET AL AND CORBITT BAKER,
APPELLANTS                                             TEXARKANA, TEXAS

                       MOTION TO EXTEND TIME FOR FILING
                              APPELLANT'S BRIEF

TO THE HONORABLE COURT OF APPEALS:

       Frank Keathley, individually and doing business as Top Shelf Antiques, appellant,

moves this Court to grant him an extension of time to file Appellant's Brief and

respectfully states as follows:

       1.      The Appellant's Brief for Frank Keathley, appellant, is due to be filed with

this Court today, January 15, 2015.

       2.      For good cause shown below, Frank Keathley files this motion seeking an

eighteen day extension for filing his Appellant's Brief with such brief to be filed on or

before February 2, 2015.

       3.      This extension of time is not filed solely for the purposes of delay of these

proceedings, but is filed to allow Appellant's counsel additional time to complete research

on the point of appeal and supporting authority. This request for an extension has also

been made because of the illness of appellant, Frank Keathley, and his hospitalization and

treatment for heart related issues. Additionally, the reporter's record was filed in this

appeal on December 16, 2014 and the intervening holidays has resulted in a loss of office

time for appellant's counsel to complete the brief



Motion to Extend Time for Filing Appellant's Brief                                            1
       4.      This is the appellant's first motion for an extension of time to file

appellant's brief and it is not anticipated that any further extension will be necessary.

       5.      Appellant's counsel attempted to personally confer with the counsel for

Corbitt Baker, appellee and principal party at interest in this appeal, but was unable to

reach either attorney of record and could only leave a message for either of them to return

when they come back to their office tomorrow, the 16th of January, 2015. For the

purposes of this motion, appellant must assume that counsel for Corbitt Baker cannot

agree and must oppose the motion. Counsel for the other named parties do not oppose

the motion.

       WHEREFORE, Frank Keathley, appellant, moves the Court to consider his

motion and to grant him an extension of the time for filing his Appellant's Brief from

January 15, 2015 to no later than February 2, 2015, or such other time as the Court may

deem appropriate.

       Respectfully submitted this 15th day of January, 2015.

                                                       /s/ Larry R. Wright
                                                       Larry R. Wright
                                                       State Bar No. 22048000
                                                       P.O. Box 144
                                                       406 South Main Street
                                                       Winnsboro, Texas 75494
                                                       Telephone 903-342-1089
                                                       Fax 903-342-1088
                                                       E-mail lawyerwright@msn.com



                           CERTIFICATE OF CONFERENCE

       This is to certify that counsel for appellant attempted to personally confer with

both counsel of record for Corbitt Baker, the principal party at interest in this appeal, but




Motion to Extend Time for Filing Appellant's Brief                                              2
was unable to reach either of the attorneys due their absence from their offices. A

message regarding the attempted conference was left for each of them but no reply has

been received as of the time this motion is being prepared and filed. Counsel for

appellant did reach the attorney of record for each of the other parties to this case and

neither opposed the motion.

       Signed this 15th day of January, 2015.

                                                      /s/ Larry R. Wright
                                                      Larry R. Wright



                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing has been this day served on each

attorney of record, as follows:

       Travis P. Clardy
       Clardy Law Office
       209 E. Main St.
       Nacogdoches, TX 75961
       By fax to 936-564-2507

       Larry Blount
       Powers & Blount, LLP
       PO Box 877
       Sulphur Springs, TX 75483
       By fax to 903-885-6506

       Gene Stump
       PO Box 606
       Mount Vernon, TX 75456
       By fax to 903-588-2272

       Signed this 15th day of January, 2015.

                                                      /s/ Larry R. Wright
                                                      Larry R. Wright




Motion to Extend Time for Filing Appellant's Brief                                          3